                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


JUSTIN LEE WILLIAMS,                       )
                                           )
      Plaintiff,                           )
                                           )
VS.                                        )          No. 18-1150-JDT-cgc
                                           )
TONY PARKER, ET AL.,                       )
                                           )
      Defendants.                          )


                   ORDER DISMISSING COMPLAINT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      On August 10, 2018, Plaintiff Justin Lee Williams, who is currently incarcerated

at the Alachua County Jail in Gainesville, Florida, filed a pro se civil complaint and a

motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The complaint concerns

Williams’s previous confinement at the Northwest Correctional Complex (NWCX) in

Tiptonville, Tennessee. The Court issued an order on August 13, 2018, granting leave to

proceed in forma pauperis and assessing the civil filing fee pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The Clerk shall

record the Defendants as NWCX Warden Mike Parris and Tony Parker, Commissioner of

the Tennessee Department of Correction (TDOC).

      Williams alleges he was placed in segregation “pending investigation” on April

13, 2018, and that he was still in segregation at the time he signed the complaint four
months later, on August 8, 2018. However, he was not charged or found guilty of any

misconduct within the prison. Williams alleges his placement in segregation caused him

to lose his prison job and made him unable to participate in programs, classes and other

services provided to inmates who were not segregated. As a result, Williams alleges he

was unable to earn program/job sentence credits (good time credits). He asserts there

was no way to appeal the decision to place him in segregation. (ECF No. 1 at 2-3.)

Williams does indicate he filed three grievances, all of which were denied or blocked as

inappropriate to the grievance procedure. He also states he “notified the Warden in

writing via in-house mail” but received no response. (Id. at 2).

       Williams alleges his confinement in segregation without any adjudication of guilt,

with the accompanying inability to earn program/job credits and loss of his prison job,

violated his Fourteenth Amendment right to due process and his Eighth Amendment

rights to be free of cruel and unusual punishment. He also alleges that unspecified TDOC

policy was violated. (Id. at 3.) He sought immediate release from segregation and

monetary damages. (Id. at 4.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)   is frivolous, malicious, or fails to state a claim upon which relief
       may be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).



                                             2
        In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-

57 (2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting

all well-pleaded allegations in the complaint as true, the Court ‘consider[s] the factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S.

at 681). “[P]leadings that . . . are no more than conclusions, are not entitled to the

assumption of truth. While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.”         Iqbal, 556 U.S. at 679; see also

Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than a

blanket assertion, of entitlement to relief.      Without some factual allegation in the

complaint, it is hard to see how a claimant could satisfy the requirement of providing not

only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on which the claim

rests.”).

        “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470

(citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally

frivolous would ipso facto fail to state a claim upon which relief can be granted.” Id.

(citing Neitzke, 490 U.S. at 328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
        1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for
        relief. Statutes allowing a complaint to be dismissed as frivolous give
        judges not only the authority to dismiss a claim based on an indisputably
        meritless legal theory, but also the unusual power to pierce the veil of the

                                              3
       complaint=s factual allegations and dismiss those claims whose factual
       contentions are clearly baseless. Unlike a dismissal for failure to state a
       claim, where a judge must accept all factual allegations as true, a judge
       does not have to accept Afantastic or delusional@ factual allegations as true
       in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); Payne v. Sec’y of Treas.,

73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of complaint

pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court nor the district court is

required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S. 225, 231 (2004)

(“District judges have no obligation to act as counsel or paralegal to pro se litigants.”);

Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts

from neutral arbiters of disputes into advocates for a particular party. While courts are



                                               4
properly charged with protecting the rights of all who come before it, that responsibility

does not encompass advising litigants as to what legal theories they should pursue.”).

      Williams’s complaint is filed pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or other
      person within the jurisdiction thereof to the deprivation of any rights,
      privileges, or immunities secured by the Constitution and laws, shall be
      liable to the party injured in an action at law, suit in equity, or other proper
      proceeding for redress, except that in any action brought against a judicial
      officer for an act or omission taken in such officer=s judicial capacity,
      injunctive relief shall not be granted unless a declaratory decree was
      violated or declaratory relief was unavailable. For the purposes of this
      section, any Act of Congress applicable exclusively to the District of
      Columbia shall be considered to be a statute of the District of Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144,

150 (1970).

      To the extent Williams intends to sue the Defendants in their official capacities,

his claims are against their employer, TDOC. Claims against the TDOC are, in turn,

treated as claims against the State of Tennessee. However, such claims are barred by

sovereign immunity.     The Eleventh Amendment to the United States Constitution

provides that “[t]he Judicial power of the United States shall not be construed to extend

to any suit in law or equity, commenced or prosecuted against one of the United States by

Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S. Const.

amend. XI. The Eleventh Amendment has been construed to prohibit citizens from suing


                                             5
their own states in federal court. Welch v. Tex. Dep’t of Highways & Pub. Transp., 483

U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984); see also Va. Office for Protection & Advocacy v. Stewart, 131 S. Ct. 1632, 1638

(2011) (“A State may waive its sovereign immunity at its pleasure, and in some

circumstances Congress may abrogate it by appropriate legislation. But absent waiver or

valid abrogation, federal courts may not entertain a private person’s suit against a State.”

(citations omitted)). Tennessee has not waived its sovereign immunity. See Tenn. Code

Ann. § 20-13-102(a). Moreover, a state is not a person within the meaning of 42 U.S.C.

§ 1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617 (2002);

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)

       The complaint contains no factual allegations at all against Defendant Parker.

When a complaint fails to allege any action by a Defendant, it necessarily fails to “state a

claim for relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       Williams appears to sue Defendant Parris only because he did not respond to

Williams’s letter of complaint. Under § 1983, “[g]overnment officials may not be held

liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior.” Ashcroft v. Iqbal, 556 U.S. at 676; see also Bellamy v. Bradley, 729 F.2d 416,

421 (6th Cir. 1984).      Thus, “a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.”

Iqbal, 556 U.S. at 676.

       There must be a showing that the supervisor encouraged the specific
       incident of misconduct or in some other way directly participated in it. At a
       minimum, a § 1983 plaintiff must show that a supervisory official at least

                                             6
       implicitly authorized, approved or knowingly acquiesced in the
       unconstitutional conduct of the offending subordinates.

Bellamy, 729 F.2d at 421 (citation omitted). A supervisory official who is aware of the

unconstitutional conduct of his subordinates but fails to act generally cannot be held

liable in his individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008);

Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006); Shehee v. Luttrell, 199

F.3d 295, 300 (6th Cir. 1999); Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 727-28

(6th Cir. 1996). Furthermore, a failure to take corrective action in response to an inmate

grievance or complaint does not supply the necessary personal involvement for § 1983

liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a

prisoner on an administrative complaint does not cause or contribute to the

[constitutional]   violation.”).   The complaint does not allege that Defendant Parris,

through his own actions, violated Williams’s rights.

       Williams’s allegation that TDOC policy was violated, even if true, does not rise to

the level of a constitutional violation. Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir.

2007). Section 1983 does not provide a remedy for violation of state laws or regulations.

Lewellen v. Metro. Gov’t of Nashville and Davidson Cnty., 34 F.3d 345, 347 (6th Cir.

1994) (“Unless a deprivation of some federal constitutional or statutory right has

occurred, § 1983 provides no redress even if the plaintiff’s common law rights have been

violated and even if the remedies available under state law are inadequate.”).

       A Fourteenth Amendment procedural due process claim depends upon the

existence of a constitutionally cognizable liberty or property interest with which the state


                                             7
has interfered. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989); Pusey v.

City of Youngstown, 11 F.3d 652, 656 (6th Cir. 1993). A prison restriction does not give

rise to a protected liberty interest unless the restriction imposed constitutes an “atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life.”

Sandin v. Conner, 515 U.S. 472, 484 (1995). Confinement to administrative segregation

generally does not constitute an atypical and significant hardship in the context of prison

life. See Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986). An increased security

classification also does not constitute an atypical and significant hardship. See Workman

v. Wilkinson, 23 F. App’x 439, 440 (6th Cir. 2001) (citing Sandin, 515 U.S. at 484).

         The four months1 that Williams spent in segregation “pending investigation” does

not constitute an “atypical and significant” hardship. See Underwood v. Luna, 107 F.

App’x 543, 544-45 (6th Cir. 2004) (more than thirteen years in administrative segregation

did not give rise to a liberty interest); Shelton v. Jordan, No. 3:17-cv-00681, at *2 (M.D.

Tenn. May 2, 2017) (same; four months). Therefore, he has no liberty interest based on

that confinement alone. See Sarmiento v. Hemingway, 93 F. App’x 65, 66 (6th Cir.

2004).

         Although the loss of good time sentence credits imposed as punishment for a

disciplinary infraction generally will implicate a liberty interest, Wolff v. McDonnell, 418

U.S. 539, 558 (1974); see also Guile v. Ball, 521 F. App’x 542, 544 (6th Cir. 2013),



         1
         In a notice dated August 24, 2018, Williams advised the Court he had been transferred
to the Alachua County Jail in Gainesville, Florida. (ECF No. 8.)

                                               8
Williams does not allege that he lost any good time credits; he alleges only that he was

unable to earn good time credits while in segregation. “The fact that the administrative

segregation placement may have a negative implication on [the prisoner’s] opportunity to

earn sentence credits . . . is a collateral consequence of . . . placement in administrative

segregation that is insufficient to create a liberty interest.” Randolph v. Campbell, 25 F.

App’x 261, 263 (6th Cir. 2001); see also Shelton, 2017 WL 1653581, at *2; Boldry v.

Henderson Cnty. Detention Ctr., No. 4:16CV-P88-JHM, 2017 WL 489425, at *3 (W.D.

Ky. Feb. 6, 2017); Edwards v. Killingsworth, Nos. 1:15-cv-00014, 1:15-cv-00016, 2015

WL 1839417, at *4 (M.D. Tenn. Apr. 20, 2015).

       Likewise, Williams has no Fourteenth Amendment property or liberty interest in

his prison job, and the loss of a prison job or the ability to participate in rehabilitative or

educational programs does not violate the Eighth Amendment. Rhodes v. Chapman, 452

U.S. 337, 348 (1981) (“Although job and educational opportunities diminished

marginally, . . . deprivations of this kind simply are not punishments. We would have to

wrench the Eighth Amendment from its language and history to hold that delay of these

desirable aids to rehabilitation violates the Constitution.”); Argue v. Hofmeyer, 80 F.

App’x 427, 429 (6th Cir. 2003) (“Prisoners have no constitutional right to rehabilitation,

education, or jobs.”); Newsom v. Norris, 888 F.2d 371, 374 (6th Cir. 1989) (no property

or liberty interest in prison employment); Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.

1987) (“It is well established, however, that no prisoner has a constitutional right to a

particular job or to any job.”).



                                              9
       For the foregoing reasons, Williams’s complaint is subject to dismissal in its

entirety for failure to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some

form of notice and an opportunity to cure the deficiencies in the complaint must be

afforded.”). Leave to amend is not required where a deficiency cannot be cured. Curley

v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that

sua sponte dismissal of a meritless complaint that cannot be salvaged by amendment

comports with due process and does not infringe the right of access to the courts.”). In

this case, the Court concludes that leave to amend is not warranted.

       In conclusion, the Court DISMISSES Williams’s complaint for failure to state a

claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

       Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal

by Williams in this case would be taken in good faith. The good faith standard is an

objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962).           The same

considerations that lead the Court to dismiss this case for failure to state a claim also

compel the conclusion that an appeal would not be taken in good faith. Therefore, it is

CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3), that any appeal in this matter by

Williams would not be taken in good faith.

                                             10
       The Court must also address the assessment of the $505 appellate filing fee if

Williams nevertheless appeals the dismissal of this case. A certification that an appeal is

not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).            See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other

grounds by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for

implementing the PLRA, §§ 1915(a)-(b). Therefore, Williams is instructed that if he

wishes to take advantage of the installment procedures for paying the appellate filing fee,

he must comply with the procedures set out in the PLRA and McGore by filing an

updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account for the six months immediately preceding the filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Williams, this

is the first dismissal of one of his cases as frivolous or for failure to state a claim. This

“strike” shall take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                             11
